Title: Gerard Troost to Thomas Jefferson, 21 July 1818
From: Troost, Gerard
To: Jefferson, Thomas


          
             Sir—
            Capesable
July 21t 1818—
          
          I have the honor to transmit you two books one of Mr Faujas de St Fond and the other of Dr Kesteloot with a letter of Mr Thoúin. having been Captured at Sea—and having been Subjected to other disasters of war, are the reasons why I was not able to forward them Sooner as I only receive them this Spring.
          It is only by accident that I can Send you this works put under my care; it was not my original intention to remain in this Country; I was Sent by Louis King of Holland to the Island of Java; but finding at that time no opportunity to leave this country and the Island being take afterwards by the Brittish, I abandoned that project and have established myself in Philadelphia where I have erected a chemical laboratory which has andswered very well my expectations—have also erected the first and at present the only factury of Alum in the United States at the Magothy river near Annapolis Maryland—and am resolved to Spend the rest of my life in this happy Country—
          I anticipated the pleasure of presenting these books to you personally but owing to the nature of my occupation which reqúires my unremitted attention at this time, the Alum establishment having been burnd Down lately, I am deprived of that Satisfaction and have to resort to the usual mode of conveyance by letter—
          One of my friends Dr Julius Ducatel is ere long going to Europe he will Spend Some time in Paris, and will See Mr Faujas, Thoúin and other Scientific men, he will with pleasure convey any commands You will charge him with—He will leave this Country the middel of August next—In case You please to favoure him with any. Letters directed to Dr Juliús Ducatel Baltimore will come at hand—
          I have the honor to be respectfully—
          Sir Your most obedient ServantG. Troost
        